Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION

                                              No. 04-14-00220-CV

              IN RE SEPCO TUBULARS, INC., n/k/a North American Interpipe, Inc.,
                          a/k/a North American Interpipe, Inc., et al.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 16, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 2, 2014, relator Sepco Tubulars, Inc. filed a petition for writ of mandamus

complaining of the trial court’s entry of a new docket control order extending discovery deadlines

in the underlying litigation. Relator also filed an emergency motion for stay pending a ruling on

the mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and emergency motion for stay are denied. See TEX. R. APP. P. 52.8(a).


                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 6112, styled United Resources, LP n/k/a Aubris Resources, LP v. Sepco
Tubulars, Inc. n/k/a North American Interpipe, Inc., et al., pending in the 49th Judicial District Court, Zapata County,
Texas, the Honorable Jose A. Lopez presiding.